777 A.2d 1048 (2001)
MAIN LINE HEALTH, INC., a Pennsylvania Not-For-Profit Corporation, and American Excess Insurance Exchange-Risk Retention Group, Inc., a Vermont Reciprocal, Appellants,
v.
The PENNSYLVANIA MEDICAL PROFESSIONAL LIABILITY CATASTROPHE LOSS FUND, John H. Reed, in his Capacity as the Director of the Pennsylvania Medical Professional Liability Catastrophe Loss Fund, John H. Reed, M. Diane Koken, Thomas J. Judge, Sr., Joseph Cesare, Joan R. Richards, Howard F. Messer, Charles D. Hummer, Jr., David Zuern, Gary Veshecco, Robert Lohr and Shanin Spector, each in his/her Capacity as a Member of the Advisory Board of the Pennsylvania Medical Professional Liability Catastrophe Loss Fund, and the Pennsylvania Property and Casualty Insurance Guaranty Association, Appellees.
Supreme Court of Pennsylvania.
Argued April 30, 2001.
Decided May 10, 2001.
Richard K. Masterson, Miles J. Zaremski, Ila S. Rothschild, Buffalo Grove, IL, for appellants, Main Line Health, et al.
Guy Donatelli, William H. Lamb, West Chester, for appellee, PA Medical Liability.
Lise Luborsky, Philadelphia, for appellee, PA Property Ins.
Before FLAHERTY, C.J., and ZAPPALA, CAPPY, CASTILLE, NIGRO, NEWMAN and SAYLOR, JJ.

ORDER
PER CURIAM:
Order affirmed.
Justice NIGRO dissents.
Justice NEWMAN did not participate in the consideration or decision of this case.